 
 
I 
One Hundred Eleventh Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. R. 5900 
 
AN ACT 
To amend the Internal Revenue Code of 1986 to extend the funding and expenditure authority of the Airport and Airway Trust Fund, to amend title 49, United States Code, to extend airport improvement program project grant authority and to improve airline safety, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Airline Safety and Federal Aviation Administration Extension Act of 2010.  
2.Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1.   Short title. 
Sec. 2. Table of contents. 
Title I—Airport and Airway Extension 
Sec. 101. Extension of taxes funding Airport and Airway Trust Fund. 
Sec. 102. Extension of Airport and Airway Trust Fund expenditure authority. 
Sec. 103. Extension of airport improvement program. 
Sec. 104. Extension of expiring authorities. 
Sec. 105. Federal Aviation Administration operations. 
Sec. 106. Air navigation facilities and equipment. 
Sec. 107. Research, engineering, and development. 
Title II—Airline Safety and Pilot Training Improvement 
Sec. 201. Definitions. 
Sec. 202. Secretary of Transportation responses to safety recommendations. 
Sec. 203. FAA pilot records database. 
Sec. 204. FAA Task Force on Air Carrier Safety and Pilot Training. 
Sec. 205. Aviation safety inspectors and operational research analysts. 
Sec. 206. Flight crewmember mentoring, professional development, and leadership. 
Sec. 207. Flight crewmember pairing and crew resource management techniques. 
Sec. 208. Implementation of NTSB flight crewmember training recommendations. 
Sec. 209. FAA rulemaking on training programs. 
Sec. 210. Disclosure of air carriers operating flights for tickets sold for air transportation. 
Sec. 211. Safety inspections of regional air carriers. 
Sec. 212. Pilot fatigue. 
Sec. 213. Voluntary safety programs. 
Sec. 214. ASAP and FOQA implementation plan. 
Sec. 215. Safety management systems. 
Sec. 216. Flight crewmember screening and qualifications. 
Sec. 217. Airline transport pilot certification.   
IAirport and Airway Extension 
101.Extension of taxes funding Airport and Airway Trust Fund 
(a)Fuel taxesSubparagraph (B) of section 4081(d)(2) of the Internal Revenue Code of 1986 is amended by striking August 1, 2010 and inserting September 30, 2010.  
(b)Ticket taxes 
(1)PersonsClause (ii) of section 4261(j)(1)(A) of the Internal Revenue Code of 1986 is amended by striking August 1, 2010 and inserting September 30, 2010.  
(2)PropertyClause (ii) of section 4271(d)(1)(A) of such Code is amended by striking August 1, 2010 and inserting September 30, 2010.  
(c)Effective dateThe amendments made by this section shall take effect on August 2, 2010.  
102.Extension of Airport and Airway Trust Fund expenditure authority 
(a)In generalParagraph (1) of section 9502(d) of the Internal Revenue Code of 1986 is amended— 
(1)by striking August 2, 2010 and inserting October 1, 2010; and  
(2)by inserting or the Airline Safety and Federal Aviation Administration Extension Act of 2010 before the semicolon at the end of subparagraph (A).  
(b)Conforming amendmentParagraph (2) of section 9502(e) of such Code is amended by striking August 2, 2010 and inserting October 1, 2010.  
(c)Effective dateThe amendments made by this section shall take effect on August 2, 2010.  
103.Extension of airport improvement programSection 47104(c) of title 49, United States Code, is amended by striking August 1, 2010, and inserting September 30, 2010, .  
104.Extension of expiring authorities 
(a)Section 40117(l)(7) of title 49, United States Code, is amended by striking August 2, 2010. and inserting October 1, 2010..  
(b)Section 44302(f)(1) of such title is amended— 
(1)by striking August 1, 2010, and inserting September 30, 2010,; and  
(2)by striking October 31, 2010, and inserting December 31, 2010,.  
(c)Section 44303(b) of such title is amended by striking October 31, 2010, and inserting December 31, 2010,.  
(d)Section 47107(s)(3) of such title is amended by striking August 2, 2010. and inserting October 1, 2010..  
(e)Section 47115(j) of such title is amended by striking fiscal years 2004 through 2009, and for the portion of fiscal year 2010 ending before August 2, 2010, and inserting fiscal years 2004 through 2010,.  
(f)Section 47141(f) of such title is amended by striking August 1, 2010. and inserting September 30, 2010..  
(g)Section 49108 of such title is amended by striking August 1, 2010, and inserting September 30, 2010,.  
(h)Section 161 of the Vision 100—Century of Aviation Reauthorization Act (49 U.S.C. 47109 note) is amended by striking fiscal year 2009, or in the portion of fiscal year 2010 ending before August 2, 2010, and inserting fiscal year 2009 or 2010.  
(i)Section 186(d) of such Act (117 Stat. 2518) is amended by striking October 1, 2009, and for the portion of fiscal year 2010 ending before August 2, 2010, and inserting October 1, 2010,.  
(j)The amendments made by this section shall take effect on August 2, 2010.  
105.Federal Aviation Administration operationsSection 106(k)(1)(F) of title 49, United States Code, is amended to read as follows: 
 
(F)$9,350,028,000 for fiscal year 2010. .  
106.Air navigation facilities and equipmentSection 48101(a)(6) of title 49, United States Code, is amended to read as follows: 
 
(6)$2,936,203,000 for fiscal year 2010. .  
107.Research, engineering, and developmentSection 48102(a)(14) of title 49, United States Code, is amended to read as follows: 
 
(14)$190,500,000 for fiscal year 2010. .  
IIAirline Safety and Pilot Training Improvement 
201.Definitions 
(a)DefinitionsIn this title, the following definitions apply: 
(1)Advanced qualification programThe term advanced qualification program means the program established by the Federal Aviation Administration in Advisory Circular 120–54A, dated June 23, 2006, including any subsequent revisions thereto.  
(2)Air carrierThe term air carrier has the meaning given that term in section 40102 of title 49, United States Code.  
(3)Aviation safety action programThe term aviation safety action program means the program established by the Federal Aviation Administration in Advisory Circular 120–66B, dated November 15, 2002, including any subsequent revisions thereto.  
(4)Flight crewmemberThe term “flight crewmember” has the meaning given the term flightcrew member in part 1 of title 14, Code of Federal Regulations.  
(5)Flight operational quality assurance programThe term flight operational quality assurance program means the program established by the Federal Aviation Administration in Advisory Circular 120–82, dated April 12, 2004, including any subsequent revisions thereto.  
(6)Line operations safety auditThe term line operations safety audit means the procedure referenced by the Federal Aviation Administration in Advisory Circular 120–90, dated April 27, 2006, including any subsequent revisions thereto.  
(7)Part 121 air carrierThe term part 121 air carrier means an air carrier that holds a certificate issued under part 121 of title 14, Code of Federal Regulations.  
(8)Part 135 air carrierThe term part 135 air carrier means an air carrier that holds a certificate issued under part 135 of title 14, Code of Federal Regulations.  
202.Secretary of Transportation responses to safety recommendations 
(a)In generalThe first sentence of section 1135(a) is amended by inserting to the Board after shall give.  
(b)Air carrier safety recommendationsSection 1135 is amended— 
(1)by redesignating subsection (d) as subsection (e); and  
(2)by inserting after subsection (c) the following: 
 
(d)Annual report on air carrier safety recommendations 
(1)In generalThe Secretary shall submit to Congress and the Board, on an annual basis, a report on the recommendations made by the Board to the Secretary regarding air carrier operations conducted under part 121 of title 14, Code of Federal Regulations.  
(2)Recommendations to be coveredThe report shall cover— 
(A)any recommendation for which the Secretary has developed, or intends to develop, procedures to adopt the recommendation or part of the recommendation, but has yet to complete the procedures; and  
(B)any recommendation for which the Secretary, in the preceding year, has issued a response under subsection (a)(2) or (a)(3) refusing to carry out all or part of the procedures to adopt the recommendation.  
(3)Contents 
(A)Plans to adopt recommendationsFor each recommendation of the Board described in paragraph (2)(A), the report shall contain— 
(i)a description of the recommendation;  
(ii)a description of the procedures planned for adopting the recommendation or part of the recommendation;  
(iii)the proposed date for completing the procedures; and  
(iv)if the Secretary has not met a deadline contained in a proposed timeline developed in connection with the recommendation under subsection (b), an explanation for not meeting the deadline.  
(B)Refusals to adopt recommendationsFor each recommendation of the Board described in paragraph (2)(B), the report shall contain— 
(i)a description of the recommendation; and  
(ii)a description of the reasons for the refusal to carry out all or part of the procedures to adopt the recommendation. .  
203.FAA pilot records database 
(a)Records of employment of pilot applicantsSection 44703(h) of title 49, United States Code, is amended by adding at the end the following: 
 
(16)ApplicabilityThis subsection shall cease to be effective on the date specified in regulations issued under subsection (i). .  
(b)Establishment of FAA pilot records databaseSection 44703 of such title is amended— 
(1)by redesignating subsections (i) and (j) as subsections (j) and (k), respectively; and  
(2)by inserting after subsection (h) the following: 
 
(i)FAA pilot records database 
(1)In generalBefore allowing an individual to begin service as a pilot, an air carrier shall access and evaluate, in accordance with the requirements of this subsection, information pertaining to the individual from the pilot records database established under paragraph (2).  
(2)Pilot records databaseThe Administrator shall establish an electronic database (in this subsection referred to as the database) containing the following records: 
(A)FAA recordsFrom the Administrator— 
(i)records that are maintained by the Administrator concerning current airman certificates, including airman medical certificates and associated type ratings and information on any limitations to those certificates and ratings;  
(ii)records that are maintained by the Administrator concerning any failed attempt of an individual to pass a practical test required to obtain a certificate or type rating under part 61 of title 14, Code of Federal Regulations; and  
(iii)summaries of legal enforcement actions resulting in a finding by the Administrator of a violation of this title or a regulation prescribed or order issued under this title that was not subsequently overturned.  
(B)Air carrier and other recordsFrom any air carrier or other person (except a branch of the Armed Forces, the National Guard, or a reserve component of the Armed Forces) that has employed an individual as a pilot of a civil or public aircraft, or from the trustee in bankruptcy for the air carrier or person— 
(i)records pertaining to the individual that are maintained by the air carrier (other than records relating to flight time, duty time, or rest time) or person, including records under regulations set forth in— 
(I)section 121.683 of title 14, Code of Federal Regulations;  
(II)section 121.111(a) of such title;  
(III)section 121.219(a) of such title;  
(IV)section 125.401 of such title; and  
(V)section 135.63(a)(4) of such title; and  
(ii)other records pertaining to the individual’s performance as a pilot that are maintained by the air carrier or person concerning— 
(I)the training, qualifications, proficiency, or professional competence of the individual, including comments and evaluations made by a check airman designated in accordance with section 121.411, 125.295, or 135.337 of such title;  
(II)any disciplinary action taken with respect to the individual that was not subsequently overturned; and  
(III)any release from employment or resignation, termination, or disqualification with respect to employment.  
(C)National Driver Register recordsIn accordance with section 30305(b)(8) of this title, from the chief driver licensing official of a State, information concerning the motor vehicle driving record of the individual.  
(3)Written consent; release from liabilityAn air carrier— 
(A)shall obtain the written consent of an individual before accessing records pertaining to the individual under paragraph (1); and  
(B)may, notwithstanding any other provision of law or agreement to the contrary, require an individual with respect to whom the carrier is accessing records under paragraph (1) to execute a release from liability for any claim arising from accessing the records or the use of such records by the air carrier in accordance with this section (other than a claim arising from furnishing information known to be false and maintained in violation of a criminal statute).  
(4)Reporting 
(A)Reporting by AdministratorThe Administrator shall enter data described in paragraph (2)(A) into the database promptly to ensure that an individual’s records are current.  
(B)Reporting by air carriers and other persons 
(i)In generalAir carriers and other persons shall report data described in paragraphs (2)(B) and (2)(C) to the Administrator promptly for entry into the database.  
(ii)Data to be reportedAir carriers and other persons shall report, at a minimum, under clause (i) the following data described in paragraph (2)(B): 
(I)Records that are generated by the air carrier or other person after the date of enactment of this paragraph.  
(II)Records that the air carrier or other person is maintaining, on such date of enactment, pursuant to subsection (h)(4).  
(5)Requirement to maintain recordsThe Administrator— 
(A)shall maintain all records entered into the database under paragraph (2) pertaining to an individual until the date of receipt of notification that the individual is deceased; and  
(B)may remove the individual’s records from the database after that date.  
(6)Receipt of consentThe Administrator shall not permit an air carrier to access records pertaining to an individual from the database under paragraph (1) without the air carrier first demonstrating to the satisfaction of the Administrator that the air carrier has obtained the written consent of the individual.  
(7)Right of pilot to review certain records and correct inaccuraciesNotwithstanding any other provision of law or agreement, the Administrator, upon receipt of written request from an individual— 
(A)shall make available, not later than 30 days after the date of the request, to the individual for review all records referred to in paragraph (2) pertaining to the individual; and  
(B)shall provide the individual with a reasonable opportunity to submit written comments to correct any inaccuracies contained in the records.  
(8)Reasonable charges for processing requests and furnishing copies 
(A)In generalThe Administrator may establish a reasonable charge for the cost of processing a request under paragraph (1) or (7) and for the cost of furnishing copies of requested records under paragraph (7).  
(B)Crediting appropriationsFunds received by the Administrator pursuant to this paragraph shall— 
(i)be credited to the appropriation current when the amount is received;  
(ii)be merged with and available for the purposes of such appropriation; and  
(iii)remain available until expended.  
(9)Privacy protections 
(A)Use of recordsAn air carrier that accesses records pertaining to an individual under paragraph (1) may use the records only to assess the qualifications of the individual in deciding whether or not to hire the individual as a pilot. The air carrier shall take such actions as may be necessary to protect the privacy of the individual and the confidentiality of the records accessed, including ensuring that information contained in the records is not divulged to any individual that is not directly involved in the hiring decision.  
(B)Disclosure of information 
(i)In generalExcept as provided by clause (ii), information collected by the Administrator under paragraph (2) shall be exempt from the disclosure requirements of section 552 of title 5.  
(ii)ExceptionsClause (i) shall not apply to— 
(I)deidentified, summarized information to explain the need for changes in policies and regulations;  
(II)information to correct a condition that compromises safety;  
(III)information to carry out a criminal investigation or prosecution;  
(IV)information to comply with section 44905, regarding information about threats to civil aviation; and  
(V)such information as the Administrator determines necessary, if withholding the information would not be consistent with the safety responsibilities of the Federal Aviation Administration.  
(10)Periodic reviewNot later than 18 months after the date of enactment of this paragraph, and at least once every 3 years thereafter, the Administrator shall transmit to Congress a statement that contains, taking into account recent developments in the aviation industry— 
(A)recommendations by the Administrator concerning proposed changes to Federal Aviation Administration records, air carrier records, and other records required to be included in the database under paragraph (2); or  
(B)reasons why the Administrator does not recommend any proposed changes to the records referred to in subparagraph (A).  
(11)Regulations for protection and security of recordsThe Administrator shall prescribe such regulations as may be necessary— 
(A)to protect and secure— 
(i)the personal privacy of any individual whose records are accessed under paragraph (1); and  
(ii)the confidentiality of those records; and  
(B)to preclude the further dissemination of records received under paragraph (1) by the person who accessed the records.  
(12)Good faith exceptionNotwithstanding paragraph (1), an air carrier may allow an individual to begin service as a pilot, without first obtaining information described in paragraph (2)(B) from the database pertaining to the individual, if— 
(A)the air carrier has made a documented good faith attempt to access the information from the database; and  
(B)the air carrier has received written notice from the Administrator that the information is not contained in the database because the individual was employed by an air carrier or other person that no longer exists or by a foreign government or other entity that has not provided the information to the database.  
(13)Limitations on electronic access to records 
(A)Access by individuals designated by air carriersFor the purpose of increasing timely and efficient access to records described in paragraph (2), the Administrator may allow, under terms established by the Administrator, an individual designated by an air carrier to have electronic access to the database.  
(B)TermsThe terms established by the Administrator under subparagraph (A) for allowing a designated individual to have electronic access to the database shall limit such access to instances in which information in the database is required by the designated individual in making a hiring decision concerning a pilot applicant and shall require that the designated individual provide assurances satisfactory to the Administrator that— 
(i)the designated individual has received the written consent of the pilot applicant to access the information; and  
(ii)information obtained using such access will not be used for any purpose other than making the hiring decision.  
(14)Authorized expendituresOf amounts appropriated under section 106(k)(1), a total of $6,000,000 for fiscal years 2010 through 2013 may be used to carry out this subsection.  
(15)Regulations 
(A)In generalThe Administrator shall issue regulations to carry out this subsection.  
(B)Effective dateThe regulations shall specify the date on which the requirements of this subsection take effect and the date on which the requirements of subsection (h) cease to be effective.  
(C)ExceptionsNotwithstanding subparagraph (B)— 
(i)the Administrator shall begin to establish the database under paragraph (2) not later than 90 days after the date of enactment of this paragraph;  
(ii)the Administrator shall maintain records in accordance with paragraph (5) beginning on the date of enactment of this paragraph; and  
(iii)air carriers and other persons shall maintain records to be reported to the database under paragraph (4)(B) in the period beginning on such date of enactment and ending on the date that is 5 years after the requirements of subsection (h) cease to be effective pursuant to subparagraph (B).  
(16)Special ruleDuring the one-year period beginning on the date on which the requirements of this section become effective pursuant to paragraph (15)(B), paragraph (7)(A) shall be applied by substituting 45 days for 30 days. .  
(c)Conforming amendments 
(1)Limitation on liability; preemption of State lawSection 44703(j) (as redesignated by subsection (b)(1) of this section) is amended— 
(A)in the subsection heading by striking Limitation and inserting Limitations;  
(B)in paragraph (1)— 
(i)in the matter preceding subparagraph (A) by striking paragraph (2) and inserting subsection (h)(2) or (i)(3);  
(ii)in subparagraph (A) by inserting or accessing the records of that individual under subsection (i)(1) before the semicolon; and  
(iii)in the matter following subparagraph (D) by striking subsection (h) and inserting subsection (h) or (i);  
(C)in paragraph (2) by striking subsection (h) and inserting subsection (h) or (i);  
(D)in paragraph (3), in the matter preceding subparagraph (A), by inserting or who furnished information to the database established under subsection (i)(2) after subsection (h)(1); and  
(E)by adding at the end the following: 
 
(4)Prohibition on actions and proceedings against air carriers 
(A)Hiring decisionsAn air carrier may refuse to hire an individual as a pilot if the individual did not provide written consent for the air carrier to receive records under subsection (h)(2)(A) or (i)(3)(A) or did not execute the release from liability requested under subsection (h)(2)(B) or (i)(3)(B).  
(B)Actions and proceedingsNo action or proceeding may be brought against an air carrier by or on behalf of an individual who has applied for or is seeking a position as a pilot with the air carrier if the air carrier refused to hire the individual after the individual did not provide written consent for the air carrier to receive records under subsection (h)(2)(A) or (i)(3)(A) or did not execute a release from liability requested under subsection (h)(2)(B) or (i)(3)(B). .  
(2)Limitation on statutory constructionSection 44703(k) (as redesignated by subsection (b)(1) of this section) is amended by striking subsection (h) and inserting subsection (h) or (i).  
204.FAA Task Force on Air Carrier Safety and Pilot Training 
(a)EstablishmentThe Administrator of the Federal Aviation Administration shall establish a special task force to be known as the FAA Task Force on Air Carrier Safety and Pilot Training (in this section referred to as the Task Force).  
(b)CompositionThe Task Force shall consist of members appointed by the Administrator and shall include air carrier representatives, labor union representatives, and aviation safety experts with knowledge of foreign and domestic regulatory requirements for flight crewmember education and training.  
(c)DutiesThe duties of the Task Force shall include, at a minimum, evaluating best practices in the air carrier industry and providing recommendations in the following areas: 
(1)Air carrier management responsibilities for flight crewmember education and support.  
(2)Flight crewmember professional standards.  
(3)Flight crewmember training standards and performance.  
(4)Mentoring and information sharing between air carriers.  
(d)ReportNot later than one year after the date of enactment of this Act, and before the last day of each one-year period thereafter until termination of the Task Force, the Task Force shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report detailing— 
(1)the progress of the Task Force in identifying best practices in the air carrier industry;  
(2)the progress of air carriers and labor unions in implementing the best practices identified by the Task Force;  
(3)recommendations of the Task Force, if any, for legislative or regulatory actions;  
(4)the progress of air carriers and labor unions in implementing training-related, nonregulatory actions recommended by the Administrator; and  
(5)the progress of air carriers in developing specific programs to share safety data and ensure implementation of the most effective safety practices.  
(e)TerminationThe Task Force shall terminate on September 30, 2012.  
(f)Applicability of Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Task Force.  
205.Aviation safety inspectors and operational research analysts 
(a)Review by DOT Inspector GeneralNot later than 9 months after the date of enactment of this Act, the Inspector General of the Department of Transportation shall conduct a review of the aviation safety inspectors and operational research analysts of the Federal Aviation Administration assigned to part 121 air carriers and submit to the Administrator of the Federal Aviation Administration a report on the results of the review.  
(b)PurposesThe purpose of the review shall be, at a minimum— 
(1)to review the level of the Administration’s oversight of each part 121 air carrier;  
(2)to make recommendations to ensure that each part 121 air carrier is receiving an equivalent level of oversight;  
(3)to assess the number and level of experience of aviation safety inspectors assigned to each part 121 air carrier;  
(4)to evaluate how the Administration is making assignments of aviation safety inspectors to each part 121 air carrier;  
(5)to review various safety inspector oversight programs, including the geographic inspector program;  
(6)to evaluate the adequacy of the number of operational research analysts assigned to each part 121 air carrier;  
(7)to evaluate the surveillance responsibilities of aviation safety inspectors, including en route inspections;  
(8)to evaluate whether inspectors are able to effectively use data sources, such as the Safety Performance Analysis System and the Air Transportation Oversight System, to assist in targeting oversight of each part 121 air carrier;  
(9)to assess the feasibility of establishment by the Administration of a comprehensive repository of information that encompasses multiple Administration data sources and allows access by aviation safety inspectors and operational research analysts to assist in the oversight of each part 121 air carrier; and  
(10)to conduct such other analyses as the Inspector General considers relevant to the review.  
206.Flight crewmember mentoring, professional development, and leadership 
(a)Aviation rulemaking committee 
(1)In generalThe Administrator of the Federal Aviation Administration shall convene an aviation rulemaking committee to develop procedures for each part 121 air carrier to take the following actions: 
(A)Establish flight crewmember mentoring programs under which the air carrier will pair highly experienced flight crewmembers who will serve as mentor pilots and be paired with newly employed flight crewmembers. Mentor pilots should be provided, at a minimum, specific instruction on techniques for instilling and reinforcing the highest standards of technical performance, airmanship, and professionalism in newly employed flight crewmembers.  
(B)Establish flight crewmember professional development committees made up of air carrier management and labor union or professional association representatives to develop, administer, and oversee formal mentoring programs of the carrier to assist flight crewmembers to reach their maximum potential as safe, seasoned, and proficient flight crewmembers.  
(C)Establish or modify training programs to accommodate substantially different levels and types of flight experience by newly employed flight crewmembers.  
(D)Establish or modify training programs for second-in-command flight crewmembers attempting to qualify as pilot-in-command flight crewmembers for the first time in a specific aircraft type and ensure that such programs include leadership and command training.  
(E)Ensure that recurrent training for pilots in command includes leadership and command training.  
(F)Such other actions as the aviation rulemaking committee determines appropriate to enhance flight crewmember professional development.  
(2)Compliance with sterile cockpit ruleLeadership and command training described in paragraphs (1)(D) and (1)(E) shall include instruction on compliance with flight crewmember duties under part 121.542 of title 14, Code of Federal Regulations.  
(3)Streamlined program review 
(A)In generalAs part of the rulemaking required by subsection (b), the Administrator shall establish a streamlined review process for part 121 air carriers that have in effect, as of the date of enactment of this Act, the programs described in paragraph (1).  
(B)Expedited approvalsUnder the streamlined review process, the Administrator shall— 
(i)review the programs of such part 121 air carriers to determine whether the programs meet the requirements set forth in the final rule referred to in subsection (b)(2); and  
(ii)expedite the approval of the programs that the Administrator determines meet such requirements.  
(b)RulemakingThe Administrator shall issue— 
(1)not later than one year after the date of enactment of this Act, a notice of proposed rulemaking based on the recommendations of the aviation rulemaking committee convened under subsection (a); and  
(2)not later than 36 months after such date of enactment, a final rule based on such recommendations.  
207.Flight crewmember pairing and crew resource management techniques 
(a)StudyThe Administrator of the Federal Aviation Administration shall conduct a study on aviation industry best practices with regard to flight crewmember pairing, crew resource management techniques, and pilot commuting.  
(b)ReportNot later than one year after the date of enactment of this Act, the Administrator shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the results of the study.  
208.Implementation of NTSB flight crewmember training recommendations 
(a)Rulemaking proceedings 
(1)Stall and upset recognition and recovery trainingThe Administrator of the Federal Aviation Administration shall conduct a rulemaking proceeding to require part 121 air carriers to provide flight crewmembers with ground training and flight training or flight simulator training— 
(A)to recognize and avoid a stall of an aircraft or, if not avoided, to recover from the stall; and  
(B)to recognize and avoid an upset of an aircraft or, if not avoided, to execute such techniques as available data indicate are appropriate to recover from the upset in a given make, model, and series of aircraft.  
(2)Remedial training programsThe Administrator shall conduct a rulemaking proceeding to require part 121 air carriers to establish remedial training programs for flight crewmembers who have demonstrated performance deficiencies or experienced failures in the training environment.  
(3)DeadlinesThe Administrator shall— 
(A)not later than one year after the date of enactment of this Act, issue a notice of proposed rulemaking under each of paragraphs (1) and (2); and  
(B)not later than 36 months after the date of enactment of this Act, issue a final rule for the rulemaking under each of paragraphs (1) and (2).  
(b)Stick pusher training and weather event training 
(1)Multidisciplinary panelNot later than 120 days after the date of enactment of this Act, the Administrator shall convene a multidisciplinary panel of specialists in aircraft operations, flight crewmember training, human factors, and aviation safety to study and submit to the Administrator a report on methods to increase the familiarity of flight crewmembers with, and improve the response of flight crewmembers to, stick pusher systems, icing conditions, and microburst and windshear weather events.  
(2)Report to Congress and NTSBNot later than one year after the date on which the Administrator convenes the panel, the Administrator shall— 
(A)submit to the Committee on Transportation and Infrastructure of the House of Representatives, the Committee on Commerce, Science, and Transportation of the Senate, and the National Transportation Safety Board a report based on the findings of the panel; and  
(B)with respect to stick pusher systems, initiate appropriate actions to implement the recommendations of the panel.  
(c)DefinitionsIn this section, the following definitions apply: 
(1)Flight training and flight simulatorThe terms flight training and flight simulator have the meanings given those terms in part 61.1 of title 14, Code of Federal Regulations (or any successor regulation).  
(2)StallThe term stall means an aerodynamic loss of lift caused by exceeding the critical angle of attack.  
(3)Stick pusherThe term ‘‘stick pusher’’ means a device that, at or near a stall, applies a nose down pitch force to an aircraft’s control columns to attempt to decrease the aircraft’s angle of attack.  
(4)UpsetThe term upset means an unusual aircraft attitude.  
209.FAA rulemaking on training programs 
(a)Completion of rulemaking on training programsNot later than 14 months after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall issue a final rule with respect to the notice of proposed rulemaking published in the Federal Register on January 12, 2009 (74 Fed. Reg. 1280; relating to training programs for flight crewmembers and aircraft dispatchers).  
(b)Expert panel To review part 121 and part 135 training hours 
(1)EstablishmentNot later than 60 days after the date of enactment of this Act, the Administrator shall convene a multidisciplinary expert panel comprised of, at a minimum, air carrier representatives, training facility representatives, instructional design experts, aircraft manufacturers, safety organization representatives, and labor union representatives.  
(2)Assessment and recommendationsThe panel shall assess and make recommendations concerning— 
(A)the best methods and optimal time needed for flight crewmembers of part 121 air carriers and flight crewmembers of part 135 air carriers to master aircraft systems, maneuvers, procedures, takeoffs and landings, and crew coordination;  
(B)initial and recurrent testing requirements for pilots, including the rigor and consistency of testing programs such as check rides;  
(C)the optimal length of time between training events for such flight crewmembers, including recurrent training events;  
(D)the best methods reliably to evaluate mastery by such flight crewmembers of aircraft systems, maneuvers, procedures, takeoffs and landings, and crew coordination;  
(E)classroom instruction requirements governing curriculum content and hours of instruction;  
(F)the best methods to allow specific academic training courses to be credited toward the total flight hours required to receive an airline transport pilot certificate; and  
(G)crew leadership training.  
(3)Best practicesIn making recommendations under subsection (b)(2), the panel shall consider, if appropriate, best practices in the aviation industry with respect to training protocols, methods, and procedures.  
(4)ReportNot later than one year after the date of enactment of this Act, the Administrator shall submit to the Committee on Transportation and Infrastructure of the House of Representatives, the Committee on Commerce, Science, and Transportation of the Senate, and the National Transportation Safety Board a report based on the findings of the panel.  
210.Disclosure of air carriers operating flights for tickets sold for air transportationSection 41712 of title 49, United States Code, is amended by adding at the end the following: 
 
(c)Disclosure requirement for sellers of tickets for flights 
(1)In generalIt shall be an unfair or deceptive practice under subsection (a) for any ticket agent, air carrier, foreign air carrier, or other person offering to sell tickets for air transportation on a flight of an air carrier to fail to disclose, whether verbally in oral communication or in writing in written or electronic communication, prior to the purchase of a ticket— 
(A)the name of the air carrier providing the air transportation; and  
(B)if the flight has more than one flight segment, the name of each air carrier providing the air transportation for each such flight segment.  
(2)Internet offersIn the case of an offer to sell tickets described in paragraph (1) on an Internet Web site, disclosure of the information required by paragraph (1) shall be provided on the first display of the Web site following a search of a requested itinerary in a format that is easily visible to a viewer. .   
211.Safety inspections of regional air carriersThe Administrator of the Federal Aviation Administration shall perform, not less frequently than once each year, random, onsite inspections of air carriers that provide air transportation pursuant to a contract with a part 121 air carrier to ensure that such air carriers are complying with all applicable safety standards of the Administration.  
212.Pilot fatigue 
(a)Flight and duty time regulations 
(1)In generalIn accordance with paragraph (3), the Administrator of the Federal Aviation Administration shall issue regulations, based on the best available scientific information, to specify limitations on the hours of flight and duty time allowed for pilots to address problems relating to pilot fatigue.  
(2)Matters to be addressedIn conducting the rulemaking proceeding under this subsection, the Administrator shall consider and review the following: 
(A)Time of day of flights in a duty period.  
(B)Number of takeoff and landings in a duty period.  
(C)Number of time zones crossed in a duty period.  
(D)The impact of functioning in multiple time zones or on different daily schedules.  
(E)Research conducted on fatigue, sleep, and circadian rhythms.  
(F)Sleep and rest requirements recommended by the National Transportation Safety Board and the National Aeronautics and Space Administration.  
(G)International standards regarding flight schedules and duty periods.  
(H)Alternative procedures to facilitate alertness in the cockpit.  
(I)Scheduling and attendance policies and practices, including sick leave.  
(J)The effects of commuting, the means of commuting, and the length of the commute.  
(K)Medical screening and treatment.  
(L)Rest environments.  
(M)Any other matters the Administrator considers appropriate.  
(3)RulemakingThe Administrator shall issue— 
(A)not later than 180 days after the date of enactment of this Act, a notice of proposed rulemaking under paragraph (1); and  
(B)not later than one year after the date of enactment of this Act, a final rule under paragraph (1).  
(b)Fatigue risk management plan 
(1)Submission of fatigue risk management plan by part 121 air carriersNot later than 90 days after the date of enactment of this Act, each part 121 air carrier shall submit to the Administrator for review and acceptance a fatigue risk management plan for the carrier’s pilots.  
(2)Contents of planA fatigue risk management plan submitted by a part 121 air carrier under paragraph (1) shall include the following: 
(A)Current flight time and duty period limitations.  
(B)A rest scheme consistent with such limitations that enables the management of pilot fatigue, including annual training to increase awareness of— 
(i)fatigue;  
(ii)the effects of fatigue on pilots; and  
(iii)fatigue countermeasures.  
(C)Development and use of a methodology that continually assesses the effectiveness of the program, including the ability of the program— 
(i)to improve alertness; and  
(ii)to mitigate performance errors.  
(3)ReviewNot later than 12 months after the date of enactment of this Act, the Administrator shall review and accept or reject the fatigue risk management plans submitted under this subsection. If the Administrator rejects a plan, the Administrator shall provide suggested modifications for resubmission of the plan.  
(4)Plan updates 
(A)In generalA part 121 air carrier shall update its fatigue risk management plan under paragraph (1) every 2 years and submit the update to the Administrator for review and acceptance.  
(B)ReviewNot later than 12 months after the date of submission of a plan update under subparagraph (A), the Administrator shall review and accept or reject the update. If the Administrator rejects an update, the Administrator shall provide suggested modifications for resubmission of the update.  
(5)ComplianceA part 121 air carrier shall comply with the fatigue risk management plan of the air carrier that is accepted by the Administrator under this subsection.  
(6)Civil penaltiesA violation of this subsection by a part 121 air carrier shall be treated as a violation of chapter 447 of title 49, United States Code, for purposes of the application of civil penalties under chapter 463 of that title.  
(c)Effect of commuting on fatigue 
(1)In generalNot later than 60 days after the date of enactment of this Act, the Administrator shall enter into appropriate arrangements with the National Academy of Sciences to conduct a study of the effects of commuting on pilot fatigue and report its findings to the Administrator.  
(2)StudyIn conducting the study, the National Academy of Sciences shall consider— 
(A)the prevalence of pilot commuting in the commercial air carrier industry, including the number and percentage of pilots who commute;  
(B)information relating to commuting by pilots, including distances traveled, time zones crossed, time spent, and methods used;  
(C)research on the impact of commuting on pilot fatigue, sleep, and circadian rhythms;  
(D)commuting policies of commercial air carriers (including passenger and all-cargo air carriers), including pilot check-in requirements and sick leave and fatigue policies;  
(E)postconference materials from the Federal Aviation Administration’s June 2008 symposium titled Aviation Fatigue Management Symposium: Partnerships for Solutions;  
(F)Federal Aviation Administration and international policies and guidance regarding commuting; and  
(G)any other matters as the Administrator considers appropriate.  
(3)Preliminary findingsNot later than 120 days after the date of entering into arrangements under paragraph (1), the National Academy of Sciences shall submit to the Administrator its preliminary findings under the study.  
(4)ReportNot later than 9 months after the date of entering into arrangements under paragraph (1), the National Academy of Sciences shall submit a report to the Administrator containing its findings under the study and any recommendations for regulatory or administrative actions by the Federal Aviation Administration concerning commuting by pilots.  
(5)RulemakingFollowing receipt of the report of the National Academy of Sciences under paragraph (4), the Administrator shall— 
(A)consider the findings and recommendations in the report; and  
(B)update, as appropriate based on scientific data, regulations required by subsection (a) on flight and duty time.  
213.Voluntary safety programs 
(a)ReportNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the aviation safety action program, the flight operational quality assurance program, the line operations safety audit, and the advanced qualification program.  
(b)ContentsThe report shall include— 
(1)a list of— 
(A)which air carriers are using one or more of the voluntary safety programs referred to in subsection (a); and  
(B)the voluntary safety programs each air carrier is using;  
(2)if an air carrier is not using one or more of the voluntary safety programs— 
(A)a list of such programs the carrier is not using; and  
(B)the reasons the carrier is not using each such program;  
(3)if an air carrier is using one or more of the voluntary safety programs, an explanation of the benefits and challenges of using each such program;  
(4)a detailed analysis of how the Administration is using data derived from each of the voluntary safety programs as safety analysis and accident or incident prevention tools and a detailed plan on how the Administration intends to expand data analysis of such programs;  
(5)an explanation of— 
(A)where the data derived from the voluntary safety programs is stored;  
(B)how the data derived from such programs is protected and secured; and  
(C)what data analysis processes air carriers are implementing to ensure the effective use of the data derived from such programs;  
(6)a description of the extent to which aviation safety inspectors are able to review data derived from the voluntary safety programs to enhance their oversight responsibilities;  
(7)a description of how the Administration plans to incorporate operational trends identified under the voluntary safety programs into the air transport oversight system and other surveillance databases so that such system and databases are more effectively utilized;  
(8)other plans to strengthen the voluntary safety programs, taking into account reviews of such programs by the Inspector General of the Department of Transportation; and  
(9)such other matters as the Administrator determines are appropriate.  
214.ASAP and FOQA implementation plan 
(a)Development and implementation planThe Administrator of the Federal Aviation Administration shall develop and implement a plan to facilitate the establishment of an aviation safety action program and a flight operational quality assurance program by all part 121 air carriers.  
(b)Matters To be consideredIn developing the plan under subsection (a), the Administrator shall consider— 
(1)how the Administration can assist part 121 air carriers with smaller fleet sizes to derive a benefit from establishing a flight operational quality assurance program;  
(2)how part 121 air carriers with established aviation safety action and flight operational quality assurance programs can quickly begin to report data into the aviation safety information analysis sharing database; and  
(3)how part 121 air carriers and aviation safety inspectors can better utilize data from such database as accident and incident prevention tools.  
(c)ReportNot later than 180 days after the date of enactment of this Act, the Administrator shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a copy of the plan developed under subsection (a) and an explanation of how the Administration will implement the plan.  
(d)Deadline for beginning implementation of planNot later than one year after the date of enactment of this Act, the Administrator shall begin implementation of the plan developed under subsection (a).  
215.Safety management systems 
(a)RulemakingThe Administrator of the Federal Aviation Administration shall conduct a rulemaking proceeding to require all part 121 air carriers to implement a safety management system.  
(b)Matters To considerIn conducting the rulemaking under subsection (a), the Administrator shall consider, at a minimum, including each of the following as a part of the safety management system: 
(1)An aviation safety action program.  
(2)A flight operational quality assurance program.  
(3)A line operations safety audit.  
(4)An advanced qualification program.  
(c)DeadlinesThe Administrator shall issue— 
(1)not later than 90 days after the date of enactment of this Act, a notice of proposed rulemaking under subsection (a); and  
(2)not later than 24 months after the date of enactment of this Act, a final rule under subsection (a).  
(d)Safety management system definedIn this section, the term safety management system means the program established by the Federal Aviation Administration in Advisory Circular 120–92, dated June 22, 2006, including any subsequent revisions thereto.  
216.Flight crewmember screening and qualifications 
(a)Requirements 
(1)Rulemaking proceedingThe Administrator of the Federal Aviation Administration shall conduct a rulemaking proceeding to require part 121 air carriers to develop and implement means and methods for ensuring that flight crewmembers have proper qualifications and experience.  
(2)Minimum requirements 
(A)Prospective flight crewmembersRules issued under paragraph (1) shall ensure that prospective flight crewmembers undergo comprehensive preemployment screening, including an assessment of the skills, aptitudes, airmanship, and suitability of each applicant for a position as a flight crewmember in terms of functioning effectively in the air carrier’s operational environment.  
(B)All flight crewmembersRules issued under paragraph (1) shall ensure that, after the date that is 3 years after the date of enactment of this Act, all flight crewmembers— 
(i)have obtained an airline transport pilot certificate under part 61 of title 14, Code of Federal Regulations; and  
(ii)have appropriate multi-engine aircraft flight experience, as determined by the Administrator.  
(b)DeadlinesThe Administrator shall issue— 
(1)not later than 180 days after the date of enactment of this Act, a notice of proposed rulemaking under subsection (a); and  
(2)not later than 24 months after such date of enactment, a final rule under subsection (a).  
(c)DefaultThe requirement that each flight crewmember for a part 121 air carrier hold an airline transport pilot certificate under part 61 of title 14, Code of Federal Regulations, shall begin to apply on the date that is 3 years after the date of enactment of this Act even if the Administrator fails to meet a deadline established under this section.  
217.Airline transport pilot certification 
(a)Rulemaking proceedingThe Administrator of the Federal Aviation Administration shall conduct a rulemaking proceeding to amend part 61 of title 14, Code of Federal Regulations, to modify requirements for the issuance of an airline transport pilot certificate.  
(b)Minimum requirementsTo be qualified to receive an airline transport pilot certificate pursuant to subsection (a), an individual shall— 
(1)have sufficient flight hours, as determined by the Administrator, to enable a pilot to function effectively in an air carrier operational environment; and  
(2)have received flight training, academic training, or operational experience that will prepare a pilot, at a minimum, to— 
(A)function effectively in a multipilot environment;  
(B)function effectively in adverse weather conditions, including icing conditions;  
(C)function effectively during high altitude operations;  
(D)adhere to the highest professional standards; and  
(E)function effectively in an air carrier operational environment.  
(c)Flight hours 
(1)Numbers of flight hoursThe total flight hours required by the Administrator under subsection (b)(1) shall be at least 1,500 flight hours.  
(2)Flight hours in difficult operational conditionsThe total flight hours required by the Administrator under subsection (b)(1) shall include sufficient flight hours, as determined by the Administrator, in difficult operational conditions that may be encountered by an air carrier to enable a pilot to operate safely in such conditions.  
(d)Credit toward flight hoursThe Administrator may allow specific academic training courses, beyond those required under subsection (b)(2), to be credited toward the total flight hours required under subsection (c). The Administrator may allow such credit based on a determination by the Administrator that allowing a pilot to take specific academic training courses will enhance safety more than requiring the pilot to fully comply with the flight hours requirement.  
(e)Recommendations of expert panelIn conducting the rulemaking proceeding under this section, the Administrator shall review and consider the assessment and recommendations of the expert panel to review part 121 and part 135 training hours established by section 209(b) of this Act.  
(f)DeadlineNot later than 36 months after the date of enactment of this Act, the Administrator shall issue a final rule under subsection (a).  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
